       Case 2:20-mj-08033-JZB Document 20 Filed 03/04/20 Page 1 of 3




 1   ON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     DANIEL L. KAPLAN, #021158
 6   Asst. Federal Public Defenders
     Attorney for Defendant
 7   jami_johnson@fd.org
     dan_kaplan@fd.org
 8
 9                   IN THE UNITED STATES DISTRICT COURT
10                               DISTRICT OF ARIZONA
11
     United States of America,                      No. MJ-20-08033-PHX-JZB
12
                  Plaintiff,                            UNOPPOSED
13                                            MOTION TO CONTINUE DETENTION
           vs.                                 HEARING AND STATUS HEARING
14                                                   RE: EXTRADITION
     Ali Yousif Ahmed Al-Nouri,                            AND
15                                            MOTION FOR EXTENSION OF TIME
                  Defendant.                        TO FILE DETENTION
16                                            MEMORANDUM AND TO DISCLOSE
                                                         EXHIBITS
17
                                                          (Second Request)
18
                                                Detention Hearing set March 10, 2020
19
20
           Defendant Ali Yousif Ahmed Al-Nouri, through undersigned counsel,
21
     respectfully requests that this Court extend the time for disclosure of any new
22
     information/exhibits and filing of the detention memorandum for a period of at
23
     least two weeks. In addition, defendant requests that the Court continue the
24
25
     detention hearing in the above matter currently set March 10, 2020, at 10:00 a.m.,

26   before the Honorable John Z. Boyle, for a period of at least two weeks.

27   ...
28
       Case 2:20-mj-08033-JZB Document 20 Filed 03/04/20 Page 2 of 3




 1         The basis for this continuance is that defense counsel understands from

 2   discussions with the government that the government has certain documents that it
 3   intends to disclose to the defense in advance of the detention hearing but that the
 4   government is willing to do so only pursuant to a protective order. The government
 5   has shared with defense counsel a draft of a proposed protective order, and the
 6   parties have met and conferred during several rounds of negotiations that have
 7   resolved many, but not all, disputes regarding the proposed order. Parties have now
 8   reached an impasse regarding the remaining disputes, and remaining disputes will
 9   likely need to be resolved by the Court. Defendant understands the government will
10
     shortly be filing a motion to which defendant will respond within an appropriate
11
     timeframe.
12
           Defendant needs additional time to respond to receive and respond to the
13
     government’s motion, receive a ruling, review any documents produced after
14
     receiving the ruling, and prepare its detention submission.
15
           The parties have met and conferred regarding a proposed briefing schedule
16
     and respectfully requests that the Court order the following deadlines in
17
18   connection with litigation of the protective order:

19          - Government motion due by Friday, March 6, 2020;
20          - Defense Response due by Friday, March 13, 2020;
21          - Government Reply by Tuesday, March 17, 2020.
22         Undersigned counsel has been in contact with the Assistant United States
23   Attorney assigned to this case, Todd Allison, who indicates that the government
24   makes no objection to the requested continuances but notes for purposes of
25   resetting the detention hearing that the government has scheduling conflicts on the
26   morning of Wednesday, March 25, 2020 and all day on Thursday, March 26, 2020.
27
28
                                            2
       Case 2:20-mj-08033-JZB Document 20 Filed 03/04/20 Page 3 of 3




 1   Additionally, defendant would like to make the Court aware that after conferring

 2   with defendant, defense now believes its portion of the detention hearing may take
 3   up to 90 minutes to allow for presentations by witnesses in support of Mr. Ahmed.
 4         Excludable delay is not expected to result from this motion or from an order
 5   based thereon.
 6               Respectfully submitted: March 3, 2020.
 7                                       JON M. SANDS
                                         Federal Public Defender
 8
                                            s/Jami Johnson
 9                                         JAMI JOHNSON
                                           Dan Kaplan
10                                         Asst. Federal Public Defenders
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          3
